FILED
                            NOT FOR PUBLICATION                              MAY 18 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CESAR ERNESTO SANCHEZ-                           No. 13-16791
RAMIREZ,
                                                 D.C. No. 4:12-cv-03485-PJH
               Plaintiff - Appellant,

  v.                                             MEMORANDUM*

THE CONSULATE GENERAL OF
MEXICO IN SAN FRANCISCO,
CALIFORNIA,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Phyllis J. Hamilton, Chief Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       Cesar Ernesto Sanchez-Ramirez appeals pro se from the district court’s

judgment dismissing his action alleging various claims arising from his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
employment with the Consulate General of Mexico in San Francisco. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

determination of immunity under the Foreign Sovereign Immunities Act of 1976.

Embassy of the Arab Republic of Egypt v. Lasheen, 603 F.3d 1166, 1170 (9th Cir.

2010). We affirm.

      The district court properly dismissed this case for lack of subject matter

jurisdiction because Sanchez-Ramirez failed to show that his employment fell

within the commercial activity exception to immunity. See Terenkian v. Republic

of Iraq, 694 F.3d 1122, 1127, 1132 (9th Cir. 2012) (a plaintiff has the burden of

establishing that the foreign state is not entitled to immunity; the commercial

activity exception applies only where a foreign state “exercises those powers that

can also be exercised by private citizens, or when it acts in the manner of a private

player within the market, but not when it exercises those powers peculiar to

sovereigns.” (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                      13-16791